OPINION OF THE COURT
Sweeney, J.
There is no substantial factual dispute. After a jury trial of two individuals on various sex-related charges, they were convicted of certain misdemeanors, but acquitted on the more serious felony counts. Thereafter, presentencing reports were prepared on both defendants. Pursuant to CPL 390.50 (subd 2), petitioner moved to examine the reports if they were made available to the defendants. Respondent Dwyer advised petitioner that he would make the reports available to defendants’ attorneys but would not release them to petitioner since *3the People were not entitled to such disclosure. Respondent Dwyer also stated, in substance, that any future applications would be similarly denied in every case during the remaining 10 years of his term of office. The instant proceeding was commenced by order to show cause signed by Justice Kane of this court, wherein petitioner specifically seeks to prohibit respondent Dwyer from sentencing the defendants unless he allows the People access to the presentencing reports. Petitioner also seeks a judgment requiring respondent Dwyer to provide the People with the reports in question "and to provide such reports in all future cases where presentencing reports are made available to defendants or their attorneys”.
Preliminarily, respondents raise three procedural objections relative to the validity of the manner in which this proceeding was commenced. We have carefully examined each and on this record reject all as inconsequential.
A resolution of this controversy necessitates an examination and construction of CPL 390.50 (subd 2), which provides, in part, as follows: "The presentence report or memorandum shall be made available by the court for examination by the defendant’s attorney, or the defendant himself, if he has no attorney, in which event the prosecutor shall also be permitted to examine the report or memoranda.” Respondent Dwyer concluded that the language requires that a prosecutor be permitted to examine a presentence report only when such is made available to the defendant himself and not where, as here, only the defendant’s attorney could be authorized to examine the report. Petitioner contends otherwise and maintains that if defendants or their attorneys are authorized to inspect the reports the inspection must be reciprocal.
Before we reach the merits, however, we must first determine whether prohibition will be permitted to review respondent Dwyer’s determination. Such a situation was considered by the Court of Appeals in La Rocca v Lane (37 NY2d 575), wherein the relevant factors to be considered were outlined. Among the factors mentioned were the gravity of the harm which would be caused by the excess of power and whether the court’s determination may be adequately reviewed on appeal or by other proceedings. We are of the view that it is most doubtful that the ruling in question would be reviewable either by appeal or by other means. As to the other factor, it is most significant that respondent Dwyer has stated that he will never permit inspection by the People *4during his term of office. Such a restriction in all future cases could unduly hamper the petitioner in the performance of his duties. This is particularly so since the statute grants the District Attorney the absolute right to address the court on factors relevant to sentence (CPL 380.50). Since there is genuine disagreement as to the intent of this statute, it should be speedily clarified, not only for the benefit of petitioner and respondent, but for the Bar and any future defendant.
Passing to the merits, we initially note that our research fails to reveal any case construing the language here in issue. While there clearly is some ambiguity due to imprecise drafting (see Bellacosa, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 390.50, Pocket Part, p 36), common sense, logic and basic fairness dictate that there be reciprocal examination where the defendant’s attorney has been afforded the right of examination. Furthermore, this conclusion is bolstered by a reference to the supporting memorandum to the 1975 amendment to CPL 390.50 wherein it is stated that the source of the legislation is the American Bar Association Standards Relative to Sentencing Alternatives and Procedures. (See NY Legis Ann, 1975, p 42.) The pertinent language of the ABA proposal states, in substance, that "the prosecution should also be shown the report if it is shown to the defense”. (American Bar Association, Standards Relating to Sentencing Alternatives and Procedures [Approved Draft, 1968], § 4.4, subd [b].) Respondent Dwyer, therefore, erred in his construction of the statute.
The petition should be granted, without costs, to the extent of prohibiting the respondent Dwyer from disclosing to defense counsel the presentence reports of respondents Saddle-mire and Philips unless such reports are also made available for inspection by the People.